DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 3/8/2021 amended claims 1, 3, 7, 21 and 26 and cancelled claims 4-6, 14-15 and 19-20.  Applicants’ amendments overcome the 35 USC 112 rejections from the office action mailed 11/6/2020; therefore this rejection is withdrawn.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 102 rejections over Liston and Antzutkin and the 35 USC 103 rejections over Liston in view of Kocsis and Antzutkin in view of Kocsis from the office action mailed 11/6/2020; therefore these rejections are withdrawn.  Applicants did not file a terminal disclaimer to obviate the double patenting rejection from the office action mailed 11/6/2020; therefore this rejection is maintained below.  New grounds of rejection necessitated by applicants’ amendments are set forth below.  

Claim Objections
Claims 7 and 26 are objected to because of the following informalities:  
Claim 7 should keep the 1,2 vicinal diol language in order to make sure there are no antecedent basis issues.  
.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-13, 16-18, 23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Liston, US Patent No. 4,455,243 (hereinafter referred to as Liston) in view of Antzutkin et al., US Patent Application Publication No. 2014/0011720 (hereinafter referred to as Antzutkin).
Regarding claims 1-3, 7-13, 16-18, 23 and 25-28, Liston discloses a lubricating oil composition comprising the reaction product of borated GMO and polyisobutylene 
Liston discloses all the limitations discussed above but does not specifically disclose the metal cation recited in claim 1.  
Antzutkin discloses a lubricant component, characterized in that it comprises: a) at least one anion selected from the group consisting of a mandelato borate anion, a salicylato borate anion, an oxalatooxalato borate anion, a malonato borate anion, a succinato borate anion, a glutarato borate anion and an adipato borate anion, and b) at least one cation selected from the group consisting of a tetraalkylphosphonium cation, a choline cation, an imidazolium cation and a pyrrolidinium cation, wherein said at least one cation has at least one alkyl group substituent with the general formula CnH2n+1, wherein 1<n<80 (see Claims 1, 14 and 18; and Para. [0002], [0005] and [0057], and see Examples 1-3, 7-16, 19, 20 and 22-23).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the borate compounds of Liston with the metal cation of Antzutkin in order to enhance the detergency properties of the compound.    

Claim Rejections - 35 USC § 103
Claims 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liston in view of Antzutkin as applied to claims 1-3, 7-13, 16-18, 23 and 25-28 Kocsis et al., US Patent Application Publication No. 2006/0079413 (hereinafter referred to as Kocsis).  
Regarding claims 21-22 and 24, Liston/Antzutkin disclose all the limitations discussed above but does not explicitly disclose the limitations of claims 21-22 and 24.    
Kocsis discloses a low sulfur, phosphorus and ash lubricant composition comprising greater than 80 wt% of a lubricating base oil, such as, paraffinic, naphthenic or mixed paraffinic-naphthenic types, ester and PAO base oils to which is added 0.05 to 5 wt% of a friction modifier including, a tartaric acid derivative where the hydroxyl groups are functionalized by reaction with a boron compound wherein the tartaric acid derivative is prepared by reacting tartaric acid and one or more amines, such as, RR’NH wherein R and R’ each independently represent hydrogen and a hydrocarbon-based radical of 1 to 150 carbon atoms (Para. [0008], [0025] and see Table 2 and Claims 2 and 16-17 of Kocsis).  
Kocsis further discloses 5 wt% of a first dispersant comprising succinic based dispersants having polyisobutenyl substituent with a molecular weight of 500 to 5000 where the succinic based dispersants comprise amides and quaternary ammonium salts (Para. [0049]-[0050] and see Table 1), 5 wt% of an additional dispersant which includes succinic acid dispersants having one or more amines (Para. [0052] and see Tables 1-2), 8 wt% of a viscosity index improver (see Table 1) and 0.05 to 3 wt% of an overbased calcium salicylate detergent (Para. [0061]-[0062]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the metal derived compounds of Kocsis as a reaction component in Liston/Antzutkin in order to enhance the fuel economy properties of the composition.     
Response to Arguments
Applicants’ arguments regarding claims 1-3, 7-13, 16-18, 23 and 25-28 have been fully considered and are moot as the rejections from the previous office action have been withdrawn as discussed above.  
It is the position of the examiner that references discussed above adequately read on the claims as instantly recited.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771